Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of nylon gloves similar in use to gloves in chief value of silk or cotton, the claims of the plaintiff were sustained as follows: The items marked “A” at 30 percent under the provision in paragraph 1208, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), for silk gloves, knit or crocheted, the items marked “B” at 30 percent under the provision in paragraph 915, as modified, supra, for cotton gloves, made of fabric knit on a warp-knitting or other machine, and the items marked “C” at 25 percent under paragraph 915 of the act as cotton gloves, made of woven fabric. United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), followed.